                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    ALI J. NAINI,                                      CASE NO. C19-0886-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    KING COUNTY PUBLIC HOSPITAL
      DISTRICT NO. 2 d/b/a EVERGREEN
13    MEDICAL CENTER et al.,
14                          Defendants.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court sua sponte. Due to a calendar conflict with the Court,
19   the Court hereby ORDERS that the trial is continued to January 30, 2020, at 9:30 a.m. All other
20   deadlines remain the same.
21          DATED this 20th day of December 2019.
22
                                                          William M. McCool
23                                                        Clerk of Court

24                                                        s/Tomas Hernandez
                                                          Deputy Clerk
25

26


     MINUTE ORDER
     C19-0886-JCC
     PAGE - 1
